COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ediberto Antonio DeLeon v. The State of Texas

Appellate case number:      01-19-00695-CR

Trial court case number:    83201-CR

Trial court:                149th District Court of Brazoria County

        Appellant, Ediberto Antonio DeLeon, has filed his second motion to extend time for
filing his appellant’s brief. By appellant’s first motion to extend, the deadline to file his
appellant’s brief was extended to April 24, 2020. See TEX. R. APP. P. 38.6(d). Appellant
also has filed a motion to correct or supplement the appellate record. Appellant’s second
motion to extend requests that the deadline for filing his appellant’s brief be extended “at
least thirty days from the time that the appellate record is supplemented, or [the date on
which appellant’s] motion to supplement the appellate record is denied.” Appellant’s
motion to correct or supplement the appellate record was denied on April 23, 2020. The
motion is granted, in part.
       Appellant’s brief of Ediberto Antonio DeLeon is due to be filed no later than May
26, 2020. Absent extraordinary circumstances, no further extensions will be granted.
       It is so ORDERED.
Judge’s signature: _____/s/ Evelyn V. Keyes______
                    Acting individually       Acting for the Court


Date: ___April 28, 2020___